oO Oo NN HN OO FP WD NH

NO NO HNO HN NO NY YN HN NO wee Se Re ee eel ee
“ao tN DBO OH FP WY NY FSF OO OH ND KN OU RULUGULUDLNCGOUULUCULrElClCUCO

    

Ena?

JUL 12 2019

, CLERK, U.S. DISTRICT C
ay enn DISTRICT OF CALIFORNIA

1 &
Uent

 

DEPUTY CLERK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

QUINNELL JOHNSON , Case No.: 1:19-cv-00311-BAM (PC)
Plaintiff,
ORDER THAT INMATE QUINNELL JOHNSON
y. IS NO LONGER NEEDED AS A WITNESS IN

THESE PROCEEDINGS, AND THE WRIT OF
HABEAS CORPUS AD TESTIFICANDUM IS

ORTEGA, et al.,
DISCHARGED

Defendants.

ee a ad

 

 

 

Plaintiff Quinnell Johnson is appearing pro se and in forma pauperis in this civil rights action
pursuant to 42 U.S.C. § 1983.

A settlement conference in this matter commenced on July 12, 2019. Inmate Quinnell
Johnson, CDCR #AM-3199, is no longer needed by the Court as a witness in these proceedings, and
the writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

pate: 7/12// 6 DES
PUTED STATES MAGISTRATE JUDGE

 

 

 

 

 

 
